 


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


RANDALL THOMAS MCARTY                                                                    PLAINTIFF


v.                                     Civil No. 6:18-cv-06032


CRYSTAL LITTLETON, Hobby Craft
Supervisor, Ouachita River Correctional
Unit (ORCU); WARDEN FAUST, ORCU;
ASSISTANT WARDEN JACKSON, ORCU;
and ASSISTANT WARDEN STEVE
OUTLAW, ORCU                                                                         DEFENDANTS



                                               ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Plaintiff filed his Complaint on April 13, 2018. (ECF No. 1). An Amended Complaint was filed

on August 30, 2018; and, a Second Amended Complaint was filed on October 15, 2018. (ECF

No. 30, 42).

       Currently pending before the Court is Plaintiff’s Motion for Pre-Trial Conference to

Solve Discovery Disputes. (ECF No. 44). In the Motion, Plaintiff seeks a pre-trial conference to

resolve a discovery dispute with the Defendants. Specifically, Plaintiff seeks certain information

concerning the transfer of Inmate Gray, # 079784.

       The Defendants have responded to Plaintiff’s Motion. (ECF No. 45). The Defendants

state that Plaintiff is not entitled to information regarding another inmate because of security

reasons. In addition, the Defendants argue that such information is not relevant to Plaintiff’s claim

of retaliation nor to his claim of retaliatory transfer. Plaintiff, however, states that the information



                                                   1 
 
 


concerning the transfer of Inmate Gray is relevant because the Second Amended Complaint asserts

that the Defendants claim that Plaintiff’s transfer was a “swap” for another inmate, but, Plaintiff

claims, the other inmate, Inmate Gray, was already being housed at the Ouachita River Unit.

       The Court finds that Plaintiff’s Motion should be and hereby is DENIED to the extent that

it seeks a pre-trial conference concerning the discovery dispute. The Court does, however, direct

Defendants to provide to Plaintiff the date Inmate Gray, # 079784, was transferred to the Ouachita

River Unit and the Arkansas Department of Correction Unit Inmate Gray was housed prior to being

transferred to the Ouachita River Unit. Such information is directed to be provided to Plaintiff by

November 21, 2018.

       IT IS SO ORDERED this 7th day of November 2018.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE




                                                2 
 
